Title: To Thomas Jefferson from William Davy, 22 June 1801
From: Davy, William
To: Jefferson, Thomas


               
                  sir
                  Philadelphia June 22d. 1801
               
               A Gentleman now in England has requested me to forward to you Sir! the inclosed elegant Print of General Gates, the Hero of Saratoga.  I execute the Commission with the greatest pleasure, requesting your acceptance of it, from a sincere Friend to this Country.
               I have the honour to remain with the most profound Respect, Sir! yr ob Hble Servt
               
                  
                     William Davy
                  
               
            